Citation Nr: 1527578	
Decision Date: 06/27/15    Archive Date: 07/07/15

DOCKET NO.  13-28 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, other than the service-connected residuals of perforated duodenum, to include as secondary to residuals of perforated duodenum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

This appeal was processed using the Veteran's paper file, as well as electronic VA folders (Virtual and VBMS).  

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim. Id. at 5. Accordingly, the hiatal hernia issue has been recharacterized as reflected on the title page, which will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As the rationale for the examiner's May 2012 opinion did not address whether the claimed gastrointestinal disorder was due to or aggravated by the service-connected disorder, an addendum opinion is warranted.   

Enrollment in VA Vocational Rehabilitation and Employment Services may result in the creation of records relevant to Compensation claims.  Basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible.  38 C.F.R. §§ 21.40, 21.50-53.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include obtaining records in the custody of a Federal department or agency. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  As the claims folder indicates that a Rehabilitation and Education folder was created in 1983, such folder should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  

2.  Request the Veteran's VA Vocational Rehabilitation and Employment Services records.  All attempts to procure records should be documented in the file.  If any records cannot be obtained, a notation to that effect should be inserted in the file and the Veteran should be informed.  

3.  When the above action has been accomplished, forward the Veteran's claims file to the VA examiner who provided the May 2012 opinion, or a suitable substitute.  The claims folder must be made available to the examiner, and the examiner must specify in the examination report that the claims file was reviewed.  

The examiner should review the Veteran's medical history and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's gastrointestinal disorders (Barrett's esophagus, duodenitis and hiatus hernia), other than residuals of duodenal perforation, post operative with laceration of the right and left lobes of the liver, healed, and mild gastric inflammation with gastroesophageal disease, are related to service.

The examiner should opine as to whether the Veteran's gastrointestinal disorders (including Barrett's esophagus, duodenitis and hiatus hernia), other than residuals of duodenal perforation, are due to or caused by the service-connected residuals of perforated duodenum.  

The examiner should also opine as to whether the Veteran's gastrointestinal disorders (Barrett's esophagus, duodenitis and hiatus hernia), other than residuals of duodenal perforation, are aggravated (i.e., permanently worsened) beyond the natural progress by the service-connected residuals of perforated duodenum.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's claimed gastrointestinal disorders found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected residuals of perforated duodenum.

The examiner's attention is directed to diagnostic impressions of Barrett's esophagus, duodenitis and hiatus hernia contained in an August 2010 VA medical record, an August 2010 VA esophagogastroduodenoscopy procedure report, and a November 2012 Riverton Memorial Hospital postoperative report.  

If the May 2012 examiner is unavailable, the suitable substitute should review the claims file and provide the requested opinion.  If an additional examination is deemed necessary for purposes of providing the requested opinion, then another examination should be conducted. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The reviewer is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the reviewer's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and the Veteran's representative should be furnished a supplemental statement of the case and afforded the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




